UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 7, 2010 MAGNETEK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10233 95-3917584 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) N49 W13650 Campbell Drive Menomonee Falls, WI (Address of Principal Executive Offices) (Zip Code) (262) 783-3500 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) : o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure Magnetek, Inc. (the “Company”) announced that its chief executive officer, Peter McCormick, and its chief financial officer, Marty Schwenner, will present to institutional investors and analysts at the Lambert, Edwards & Associates SMID-West Stock Conference to be held on December 8, 2010.The presentation will be accompanied by a slide presentation in both hard copy and electronic format.Certain of these slides contain financial information relative to the Company’s past performance and estimated performance for the remainder of the fiscal year ending July 3, 2011.The slide presentation is available at the Company’s web site www.magnetek.com in the “Investor Relations” section, as of December 7, 2010. The information in this Form 8-K report shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1034 (the “Exchange Act”) or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference into any registration statement or other document filed under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by special reference in such filing. The Company may, in the course of its financial presentations, earnings releases, earnings conference calls, and otherwise, publicly disclose certain numerical measures which are or may be considered "non-GAAP financial measures” under SEC Regulation G."GAAP" refers to generally accepted accounting principles in the United States.Non-GAAP financial measures disclosed by management are provided as additional information to investors in order to provide them with an alternative method for assessing the Company’s financial condition and operating results.These measures are not in accordance with, or a substitute for, GAAP, and may be different from or inconsistent with non-GAAP financial measures used by other companies.The Company’s presentation includes non-GAAP measures such as EBITDA and adjusted EBITDA.EBITDA represents its GAAP results adjusted to exclude interest, taxes, depreciation and amortization.Adjusted EBITDA represents EBITDA adjusted to exclude non-cash pension and stock compensation expenses. A copy of the slide presentation is furnished as Exhibit 99.1. Item 9.01 - Financial Statements and Exhibits. Exhibit No. Description Magnetek, Inc. Investor Presentation dated December 7, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 7, 2010 MAGNETEK, INC. /s/ Marty J. Schwenner By: Marty J. Schwenner Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Magnetek, Inc. Investor Presentation dated December 7, 2010
